Bates, Judge,
delivered the opinion of the court.
This suit was brought originally before a justice of the peace, and an appeal from the justice to the St. Louis Land Court was tried there by the court without a jury. No declarations of law were asked by either party or given by the court. The defendant (appellant) objected to some evidence given by the plaintiff, but the objection is only stated generally in the bill of exceptions, without the ground of it being stated.
Judgment affirmed.
Judges Bay and Dryden concur.